Citation Nr: 0638693	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  02-20 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to the service-connected anxiety disorder. 

2.  Entitlement to service connection for atherosclerotic 
heart disease as secondary to the service-connected anxiety 
disorder. 

3.  Entitlement to a disability evaluation in excess of 10 
percent for pes planus. 

4.  Entitlement to a disability evaluation in excess of 50 
percent for anxiety disorder. 

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disability as secondary to pes planus. 

6.  Whether new and material evidence has been received to 
reopen the claim for service connection for a neck disability 
as secondary to pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The February 2002 rating decision denied entitlement to 
service connection for hypertension and arteriosclerotic 
heart disease as secondary to the anxiety disorder, denied 
entitlement to service connection for a low back disability 
and a cervical spine disability as secondary to the pes 
planus, and denied increased ratings for the service-
connected anxiety disorder and pes planus.  A subsequent 
September 2005 rating decision assigned a 50 percent rating 
to the anxiety disorder, effective from November 20, 2000.  

In the February 2002 rating decision, the RO adjudicated the 
claims for service connection for a low back disability and a 
neck disability as secondary to the pes planus on the merits.  
The claims were denied.  Review of the record shows that 
these claims were previously denied in a October 1995 rating 
decision.  The veteran was notified of that decision and he 
did not file a timely appeal.  The Ocotber1995 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002).  The 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the 
Board will first determine whether new and material evidence 
has been submitted.  If new and material evidence has been 
received, the Board will reopen the claims and consider 
whether service connection for a low back disability and a 
neck disability as secondary to the pes planus is warranted.  

In September 2004, this matter was remanded to the RO for 
additional development.  

In July 2006, prior to certification and transfer of the case 
to the Board, the veteran submitted pertinent evidence in 
support of the claims for an increased rating for anxiety 
disorder and service connection for a low back disorder.  
This matter is addressed in the remand below.  

In November 2006, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006). 

The issues of entitlement to service connection for a low 
back disability and a neck disability as secondary to the pes 
planus and entitlement to a disability rating in excess of 50 
percent for anxiety disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension is aggravated by the service-
connected anxiety disorder.       

2.  The veteran's arteriosclerotic heart disease is 
aggravated by the service-connected anxiety disorder.       

3.  The service-connected pes planus is manifested by 
subjective complaints of soreness, aching, and pain in the 
feet and objective evidence of mild pronation of the feet 
with weightbearing with a heel valgus at angle of 7 degrees 
and mild symptoms.   

4.  There is no evidence of severe pes planus with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities.  

5.  In an October 1995 rating decision, the RO denied 
entitlement to service connection for a low back disability 
and a neck disability on the basis that there was no evidence 
of a low back or neck disability in service or a nexus 
between the current low back and neck disabilities and the 
service-connected pes planus.   

6.  Certain evidence added to the record since the October 
1995 rating decision, when considered by itself or in 
connection with evidence previously assembled, is new and is 
so significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for a 
low back disability and a neck disability as secondary to the 
pes planus. 


CONCLUSIONS OF LAW

1.  VA disability compensation is warranted for that degree 
of hypertension which is due to aggravation by the veteran's 
service-connected anxiety disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.310 (Effective prior to 
October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  VA disability compensation is warranted for that degree 
of arteriosclerotic heart disease which is due to aggravation 
by the veteran's service-connected anxiety disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 
(Effective prior to October 10, 2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.  The criteria for a disability evaluation in excess of 10 
percent for pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R.§ 4.71a, Diagnostic Code 5276 (2006).

4.  Certain evidence added to the record since the final 
October 1995 rating decision is new and material; thus, the 
claims of entitlement to service connection for a low back 
disability and a neck disability as secondary to the pes 
planus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  See 
Quartuccio, supra.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

Regarding the claims to reopen and the claims for service 
connection for hypertension and arteriosclerotic heart 
disease, in view of the Board's decision to reopen the claims 
for service connection for low back and neck disabilities, 
and in view of the Board's decision to grant the claims for 
service connection for hypertension and arteriosclerotic 
heart disease on the basis of aggravation by a service-
connected disability, further assistance is unnecessary to 
aid the veteran in substantiating his claims.  The Court has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.   Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").   

Regarding the claims for increased ratings, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.  The RO provided VCAA notice letters 
to the veteran in September 2004 and March 2005.  The letters 
notified the veteran of what information and evidence must be 
submitted to substantiate the claims for increased ratings, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence that pertains to the claim to the 
RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision in 
February 2002, the Board finds that there is no prejudice to 
the veteran.  As noted above, the veteran was provided with 
content-complying notice in September 2004 and March 2005.  
After the VCAA notice was provided, the veteran had over one 
year to respond to the notice and submit additional evidence 
in support of his claims.  The claims were readjudicated in 
October 2005 and May 2006.  In July 2006, the veteran 
submitted additional evidence in support of his claim for an 
increased rating for the anxiety disorder.  The Board also 
points out that the veteran has not alleged any prejudice.  
The Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  As to element (4), 
degree of disability, the veteran has been notified of the 
rating criteria.  As to element (5), effective date, the 
veteran was not notified as to how an effective date is 
assigned.  The Board notes that whatever effective date is 
assigned by the RO is an appealable issue.  The record fails 
to show prejudicial error as to timing or content of the VCAA 
notice.    

The Board finds that the duty to assist has been met.  All 
available service medical records were obtained.  Private 
treatment records from Dr. W. were obtained.  Statements from 
Drs. G.F. and F.H. are associated with the claims folder.  
The veteran reported that he has not been treated for the 
service-connected pes plans in the past ten years.  The 
veteran was afforded VA examinations in 2001 and 2005 to 
determine the nature and severity of the service-connected 
pes planus and anxiety disorder.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

During the pendency of this appeal, the provisions of 
38 C.F.R. § 3.310 were revised.  Under the former provisions, 
a disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).   

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

The Court has held that service connection can be granted for 
a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Discussion

Because the governing law, 38 C.F.R. § 3.310, changed during 
the pendency of the veteran's appeal, the question arises as 
to which version of 38 C.F.R. § 3.310 applies.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), it was held that 
when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  However, 
the Federal Circuit overruled Karnas to the extent that it 
indicated retroactive application of a new law or regulation 
might be appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3- 
2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114. 

The Board finds that the former version of 38 C.F.R. § 3.310 
is more favorable to the veteran's claim, since this version 
permits service connection for aggravation of a nonservice-
connected disability by a service-connected disability, with 
consideration of the Court's holding in Allen, supra, without 
having to establish the baseline level of severity of the 
nonservice-connected disease or injury by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected 
disease or injury.  See 38 C.F.R. § 3.310 (effective prior to 
and from October 10, 2006).  The revised provisions of 
38 C.F.R. § 3.310 set forth more stringent evidentiary 
requirements for establishing aggravation of the nonservice-
connected disability by a service-connected disability.  
Therefore, the Board concludes that the revised provisions of 
38 C.F.R. § 3.310 is more restrictive and therefore, less 
favorable to the veteran's claim, and the Board will apply 
the former provisions of 38 C.F.R. § 3.310 for the entire 
appeal period.  The Board notes that none of the above cases 
or General Counsel opinions prohibits the application of a 
prior regulation to the period on or after the effective date 
of a new regulation.  Thus, the rule that the veteran is 
entitled to the most favorable version of the regulation that 
was revised during his appeal allows application of the prior 
version of 38 C.F.R. § 3.310 to the period prior to and after 
the effective date of the revised regulation.

The veteran contends that his hypertension and 
arteriosclerotic heart disease were caused or aggravated by 
the service-connected anxiety disorder.  The evidence of 
record shows that service connection for anxiety disorder was 
established in June 1946 and a 10 percent rating was assigned 
from May 2, 1946.  In October 1995, a 30 percent rating was 
assigned to the anxiety disorder from December 14, 1994.  In 
September 2005, a 50 percent rating was assigned the anxiety 
disorder from November 20, 2000.  As discussed in the 
decision below, the Board finds that a 70 percent rating is 
warranted for the service-connected anxiety disorder.  

There is competent evidence of current diagnoses of 
hypertension and arteriosclerotic heart disease.  An April 
2005 VA examination report reflects diagnoses of hypertension 
and coronary artery disease.  An April 2001 VA examination 
report reflects a diagnosis of arteriosclerotic heart disease 
with a history of angina pectoris and hypertension.  

There is no competent evidence that the hypertension and 
arteriosclerotic heart disease was caused by the anxiety 
disorder.  The April 2005 VA examination report indicates 
that the examiner opined that hypertension and coronary 
artery disease are common conditions associated with the 
aging process and have no recognized etiologic basis in 
anxiety.  The examiner opined that it was less likely than 
not that the anxiety caused either the hypertension or the 
arteriosclerotic heart disease which is associated with the 
known hypercholesterolemia.  

However, there is competent evidence that the service-
connected anxiety disorder aggravates the hypertension and 
arteriosclerotic heart disease.  The examiner who conducted 
the April 2005 VA examination concluded that hypertension and 
atherosclerotic heart disease are aggravated by the 
generalized anxiety disorder.  The examiner stated that it is 
recognized that stress and anger can precipitate angina 
attacks and the elevation of blood pressure which can 
precipitate cardiac ischemia.  The examiner noted that the 
veteran did report that episodes of anger or agitation can 
bring on episodes of angina.  The examiner stated that he has 
discussed the association of anxiety and stress to 
hypertension and arteriosclerotic heart disease with Dr. 
B.M., Chief of the Hypertension Clinic and the Cardiology 
Service, and he concurred with this interpretation.      

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  

The Board finds that the April 2005 VA medical opinion has 
great evidentiary weight.  The VA examiner reviewed the 
veteran's medical records and examined the veteran.  The VA 
examiner provided a rationale for the opinion.  He also 
consulted with an expert in cardiovascular disorders, and the 
expert concurred with the VA examiner's medical conclusion.  

There is additional medical evidence of record which 
establishes that the hypertension and arteriosclerotic heart 
disease is aggravated by the anxiety disorder.  In a July 
2006 statement, Dr. J.G. stated that in his medical judgment, 
the veteran has systolic hypertension that on more than one 
occasion has been recorded above the threshold level of 160 
and such levels of systolic blood pressure clearly increase 
the risk of heart attack and stroke and are contributed to by 
the veteran's anxiety state.  Dr. J.G. opined that the 
veteran's anxiety is clearly a cause of elevated systolic 
blood pressure.  In a November 2000 statement, Dr. F. stated 
that the veteran's hypertension was very hard to control due 
to his stress and anxiety.  

The Board finds that the credible and probative evidence in 
this case establishes that the hypertension and 
arteriosclerotic heart disease are aggravated by the service-
connected anxiety disorder.  Accordingly, the Board finds 
that VA compensation is warranted for that degree of 
hypertension and arteriosclerotic heart disease which is 
attributable to aggravation by the service-connected anxiety 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The claim 
for service connection is granted to that extent.  




III.  Increased Rating Claims

Legal Criteria

Increased Ratings: In General 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Rating Criteria for Pes Planus

Under Diagnostic Code 5276, a 10 percent evaluation is 
warranted for unilateral or bilateral moderate acquired pes 
planus with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot (pes planus) 
manifested by marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use accentuated, 
indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral acquired flatfoot 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276. 

Discussion

Entitlement to a disability evaluation in excess of 10 
percent for pes planus

A 10 percent evaluation has been assigned to the service-
connected pes planus under the provisions of Diagnostic Code 
5276 since May 2, 1946.     

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate, or more nearly approximate, the 
requisite objective manifestations for the assignment of a 
disability evaluation in excess of 10 percent for the 
service-connected pes planus under Diagnostic Code 5276.  

The evidence of record establishes that the veteran's 
service-connected pes planus are manifested by subjective 
complaints of soreness, aching, and pain in the feet.  The 
veteran reported that he has been wearing orthotics for the 
past ten years and the orthotics helped.  The objective 
evidence of record establishes that the pes planus is 
manifested by mild pronation of the feet with weightbearing 
with a heel valgus at angle of 7 degrees.  Upon VA 
examination in April 2001, the examiner stated that the pes 
planus was mild to moderate.  The April 2001 VA examination 
report reflects a diagnosis of mild pes planus bilaterally.  
The April 2005 VA examination report reflects a diagnosis 
mild pronation of the feet bilaterally with only mild 
symptoms and normal gait.  

There is no objective evidence of severe pes planus, marked 
deformity, pain on manipulation and use accentuated, 
indications of swelling on use, or characteristic 
callosities.  The April 2001 VA examination report indicates 
that upon examination there were no calluses on the feet.  
Gait was normal without external supports.  The April 2005 VA 
examination report indicates that upon examination, there was 
no evidence of calluses.  There were no pressure marks, 
redness, or local tenderness under the balls of the feet or 
heels or under the plantar fascia in general.  There was no 
tenderness over the Achilles tendon or thickening of the 
Achilles tendon. There was no local redness over the area or 
puffiness.  Range of motion of the feet, ankles, and toes was 
normal.  Overall, the clinical evidence of record presents a 
disability picture which is more appropriately characterized 
as "mild to moderate" rather than "severe."  As such, the 
criteria for an evaluation greater than 10 percent for 
bilateral pes planus have not been met under Diagnostic Code 
5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276.   

The Board finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral pes planus disability.  There is no evidence of 
pes cavus or malunion or nonunion of the tarsal or metatarsal 
bones.  Therefore, Diagnostic Codes 5278 and 5283 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283.   

As discussed above, the clinical evidence of record presents 
a disability picture which is more appropriately 
characterized as "mild to moderate" rather than "moderately-
severe" or "severe."  Therefore, a higher rating for the 
bilateral pes planus under Diagnostic Code 5284, foot 
injuries, is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284. 

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 
38 C.F.R.§§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Since Diagnostic Code 5276 is not based on limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do 
not apply.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for bilateral pes 
planus.  Thus, the preponderance of the evidence is against 
the veteran's increased evaluation claim for pes planus, and 
the claim is denied. 


IV.  Whether new and material evidence has been received to 
reopen the claims for service connection for a low back 
disability and a neck disability as secondary to the pes 
planus

Legal Criteria

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Discussion

In an October 1995 rating decision, the RO denied entitlement 
to service connection for low back and neck disabilities as 
secondary to the service-connected pes planus on the basis 
that there is no evidence of a nexus between the claimed 
disabilities and service or a service-connected disability.  
The evidence of record at the time of this decision included 
the service medical records, treatment records dated in 1948, 
a May 1948 VA examination report, a November 1994 statement 
by K.W., chiropractor, a statement by Dr. C.L. dated in 
December 1994, and a May 1995 VA examination report.  The 
veteran was notified of this decision in October 1995 and he 
did not file an appeal.  The October 1995 decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.   

In June 2000, the veteran filed a claim for service 
connection for low back and neck disabilities as secondary to 
the service-connected pes planus in addition to other 
disabilities.   

In order to reopen a claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

Evidence submitted since the October 1995 rating decision 
includes a November 2000 statement by Dr. F.H.; a November 
2000 statement and treatment records dated from 1996 to 2000 
by K.W., a chiropractor; VA examinations reports dated in 
March and April 2001; consultation reports by Dr. F. dated in 
1997; a Magnetic Resonance Imaging dated in February 2002; an 
April 2005 VA orthopedic examination report; an October 2005 
statement by Dr. H.; and a July 2006 statement by Dr. J.G.    

In the November 2000 statement, K.W., chiropractor, stated 
that he had treated the veteran for severe neck and low back 
pain.  The chiropractor stated that the veteran's feet 
hyperpronated to a large degree which caused internal 
rotation of his pelvis which contributed to the veteran's 
instability of the low back and neck.  The April 2001 VA 
orthopedic examination report indicates that the examiner 
opined that the low back and neck degenerative changes were 
the product of aging and were not connected to the mild pes 
planus.  The April 2005 VA orthopedic examination report 
indicates that the examiner opined that the degenerative 
changes of the cervical and lumbar spine were not caused by 
the pronation of the veteran's feet.  The examiner opined 
that the veteran had pronation of the feet but he was not 
extremely symptomatic.  The examiner stated that there was no 
significant gait deviation that would result in the 
biomechanical derangements enough to cause traumatic 
degenerative joint disease of the lumbar spine.  The examiner 
also opined that it was extremely remote and impossible that 
the cervical spine pain was secondary to any condition of the 
lower extremity unless the condition was such that it would 
result in trauma.  In the July 2006 statement, Dr. J.G. 
stated that he recently became the veteran's primary medical 
provider.  Dr. J.G. opined that it was likely that the 
veteran's gait disturbance caused by the flat feet 
exacerbated the low back pain.     

The Board finds the November 2000 statement by K.W., 
chiropractor;  the April 2001 VA orthopedic examination 
report; the April 2005 VA orthopedic examination report; and 
the July 2006 statement by Dr. J.G. to be new and material 
evidence.  This evidence is new because it had not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant.  This evidence is material because 
it bears directly and substantially upon the specific matter 
under consideration which is whether there is a nexus between 
the lumbar spine and cervical spine disabilities and the 
service-connected pes planus.  One of the reasons for the 
denial of service connection in October 1995 was that there 
was no evidence of a nexus between the lumbar and cervical 
spine disabilities and the service-connected pes planus.  In 
the November 2000 statement, K.W., chiropractor, opined that 
the service-connected pes planus may contribute to the 
instability of the lumbar and cervical spine disabilities.  
In the July 2006 statement, by Dr. J.G opined that the pes 
planus likely exacerbated the low back pain.  This evidence 
establishes that there may be an association between the 
service-connected pes planus and the lumbar and cervical 
spine disabilities on the basis of aggravation.  

The VA examination reports dated in April 2001 and April 2005 
provide medical opinions that the service-connected pes 
planus did not cause the degenerative changes of the lumbar 
spine and cervical spine, and that the degenerative changes 
of the lumbar and cervical spines are due to aging.  This 
evidence is material because it bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran's low back and neck disabilities 
are caused by the service-connected pes planus.  The Board 
notes that this evidence is significant because it addresses 
the etiology of the lumbar spine and cervical spine 
disabilities.  In Hodge; supra, the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  Thus, the Board finds this 
evidence to be new and material evidence and the claims for 
service connection for lumbar spine and cervical spine 
disabilities as secondary to the service-connected pes planus 
are reopened.   


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for pes planus is not warranted.  To this extent, the 
appeal is denied.

Service connection is warranted for that degree of 
hypertension which is due to aggravation by the veteran's 
service-connected anxiety disorder.  Service connection is 
warranted for that degree of arteriosclerotic heart disease 
which is due to aggravation by the veteran's service-
connected anxiety disorder.  New and material evidence has 
been received to reopen the claims for service connection for 
a low back disability and a neck disability.  To this extent, 
the appeal is granted, subject to the directions set forth in 
the following remand section of this decision.




REMAND

The Board notes that relevant medical evidence was associated 
with the claims folder subsequent to the issuance of the May 
2006 supplemental statement of the case, and prior to 
transfer of the matter to the Board in September 2006.  In 
July 2006, the veteran faxed to the AMC a medical statement 
from Dr. J.G.  This medical statement is pertinent to the 
claim for service connection for a low back disability and 
the claim for a disability rating in excess of 50 percent for 
the anxiety disorder.  The RO has not considered that 
evidence in conjunction with the veteran's appeal and 
furnished him a supplemental statement of the case, as is 
required.  See 38 C.F.R. § 19.31(b) (which stipulates that a 
supplemental statement of the case will be furnished if the 
RO receives additional pertinent evidence after a 
supplemental statement of the case or most recent 
supplemental statement of the case has been issued and before 
the appeal is certified to the Board and the appellate record 
is transferred to the Board).  The veteran is entitled to a 
supplemental statement of the case that reflects 
consideration of the additional pertinent evidence.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Regarding the claims for service connection for low back and 
neck disabilities as secondary to the pes planus, review of 
the record reveals that the veteran was afforded VA 
examinations in April 2001 and in April 2005 to determine the 
etiology of the lumbar spine and cervical spine disabilities.  
The VA examiners provided medical opinions as to the etiology 
of the cervical and lumbar spine disabilities and provided a 
medical opinion as to whether the disabilities were caused by 
the service-connected pes planus.  However, the VA examiners 
did not provide a medical opinion as to whether the service-
connected pes planus aggravates or worsens the cervical spine 
and lumbar spine disabilities.  There is competent evidence 
that the service-connected pes planus may aggravate the 
cervical spine and lumbar spine disabilities.  In the 
November 2000 statement, K.W., chiropractor, opined that the 
service-connected pes planus may contribute to the 
instability of the lumbar and cervical spine disabilities.  
In the July 2006 statement, by Dr. J.G opined that the pes 
planus likely exacerbated the low back pain.  

The Board finds that an additional medical opinion is 
necessary to obtain an opinion as to whether the lumbar spine 
and cervical spine disabilities are aggravated by the 
service-connected pes planus.  The Court has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R.§ 3.310, and compensation is payable 
for that degree of aggravation for a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).   When aggravation of a 
nonservice-connected condition is the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448; see also 38 C.F.R. § 3.310 
(effective prior to and from October 10, 2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the VA 
physician who conducted the April 2005 VA 
examination and request an addendum to 
the April 2005 VA medical opinion that 
addresses whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's cervical spine 
disability and lumbar spine disability 
were made permanently worse by or 
aggravated by the service-connected pes 
planus.  If aggravation is found, the 
examiner should report the degree of 
disability due to the aggravation.   

The claims folder should be made 
available to the examiner for review in 
conjunction with the medical opinion, and 
the examiner should acknowledge such 
review.  Examination of the veteran 
should be conducted if deemed necessary.  
The examiner should provide a rationale 
for all conclusions.  If the April 2005 
VA examiner is no longer available, then 
an examination should be scheduled for 
another appropriate examiner and opinion 
requested in accordance with the above. 

2.  After completion of the above, the RO 
should review the expanded record, 
including all evidence received since the 
most recent supplemental statement of the 
case, and determine is a rating in excess 
of 50 percent is warranted for PTSD, and 
also if entitlement to service connection 
for low back disability and for neck 
disability is warranted under a merits 
analysis.  The service connection issues 
should include consideration of secondary 
service connection, including by 
aggravation.   The veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


